DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rafuse (US 5,797,729) in view of Hou (CN 104566645, see attached English translation) and Benevelli US 5,247,989).
	As to claim 11, Rafuse teaches a known control method for an air conditioner including a compressor, the method comprising:
	acquiring suction temperature of a compressor using a sensor 30; and
	selectively adjusting frequency of the compressor according to the suction temperature (col. 1, lines 20-35), wherein if the suction temperature is too low (thus below a first preset temperature), then the compressor frequency is decreased (col. 1, lines 30-35).
	Rafuse does not explicitly teach an outdoor unit. However, Official Notice is taken that it is well known in the art to provide an air conditioner compressor and a condenser in an outdoor unit in order to prevent undesired heat dissipation to an indoor space. Therefore it would have been obvious to a person having ordinary skill in the art, at the 
	Rafuse teaches decreasing compressor frequency if suction temperature is too low and increasing compressor frequency if suction temperature is too high (col. 1, lines 30-35), but does not explicitly teach maintaining compressor operating frequency if the suction temperature is higher than the first preset temperature and lower than a second preset temperature, or increasing the frequency if the suction temperature is higher than the second preset temperature. However, Hou teaches controlling compressor speed to be lowered if a measured temperature is below a first setpoint, maintained if the temperature is between the first setpoint and a second setpoint, and increased if the temperature is above the second setpoint (page 8, steps 314-316). Such an operation is performed to maintain a system temperature within a target range. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Rafuse to utilize the setpoint range control as claimed and taught by Hou because it would provide the system a degree of hysteresis in order to achieve the target suction temperature without short cycling around a single setpoint.
	Rafuse, as modified, is silent regarding a third setpoint temperature as claimed. However, Benevelli teaches that it is known to shut off a compressor if an input temperature becomes too high (col. 4, lines 35-38). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of Rafuse to include that the compressor is only operated when the suction temperature is below a third setpoint that is a shutoff setpoint which is higher than the 
	As to claims 16-17, Rafuse, as modified, does not explicitly teach stopping and/or resuming operation of the compressor in the manner as claimed. However, Benevelli teaches that it is known to shut off a compressor if an input temperature becomes too low (col. 4, lines 35-38). Furthermore, Official Notice is taken that it is well known in the art to utilize a degree of hysteresis for temperature and time durations to prevent short cycling of equipment. As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of Rafuse to include operating in the manner as claimed because it would protect the compressor from malfunctioning due to an excessively low suction temperature and also prevent short cycling of the system. 
	As to claim 19, Rafuse, as modified and discussed in the rejections above, also teaches the limitations of claim 19.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rafuse in view of Hou and Benevelli as applied above, and further in view of Archibald (US 6,622,500).
	As to claim 15, Rafuse, as modified, does not explicitly teach acquiring outdoor ambient temperature and determining the first, second, and third preset temperatures according to the outdoor ambient temperature. However, Archibald teaches that it is known to adjust target parameters based on an acquired ambient temperature (see abstract). Therefore it would have been obvious to a person having ordinary skill in the .

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rafuse in view of Hou and Benevelli as applied above, and further in view of Kim (US 2014/0033744).
	As to claims 18 and 20, Rafuse, as modified, does not explicitly teach acquiring an indoor coil unit temperature and only selectively adjusting the compressor frequency when the coil temperature is higher than a preset temperature in the manner as claimed. However, Kim teaches stopping a compressor and performing a defrost operation when the temperature of an indoor coil is lower than a defrost termination temperature (paragraph 95). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the method of Rafuse to include operating as claimed and taught by Kim because it would prevent inefficient system operation by ensuring that the indoor coil is properly defrosted.

Response to Arguments
In the Office Action dated 7/2/2021, the Examiner took Official Notice that certain features are old and well known in the refrigeration art.  Applicant has failed to traverse the(se) statement(s). As such, and in accordance with MPEP §2144.03, the statements are now considered admitted prior art.
Applicant’s arguments, see page 8, filed 10/4/2021, with respect to the objection to the specification have been fully considered and are persuasive. Said objection has been withdrawn. 
Applicant's arguments, see pages 8-11, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	The applicant argues that cited combination of prior art does not meet the limitations of claim 11 because Rafuse does not teach or suggest monitoring a suction temperature of air at an air inlet of an outdoor unit. This argument is not commensurate with the scope of the claim. Claim 11 only requires “acquiring suction temperature of the outdoor unit”. Furthermore, there is no disclosure in the specification that would lead one of ordinary skill in the art that the claim is referring to an air inlet temperature. Since Rafuse teaches monitoring a suction temperature of a compressor (col. 1, lines 20-35), and a compressor is known to be routinely utilized in an outdoor unit, it is maintained that the limitations of the claim are met by the cited art. 
	The applicant also argues that the combination of references does not meet the limitations of the claimed control strategy in regards to the ranges of monitored temperatures. The examiner respectfully disagrees. Rafuse teaches using a single setpoint, wherein compressor frequency is adjusted based on whether or not the monitored temperature is below the setpoint. Such a control scheme can result in short cycling when the monitored temperature is near the setpoint. However, Hou teaches that it is known to control compressor frequency using predetermined temperature ranges, including maintaining a current operation in a “middle” range that is between two setpoints (page 8, steps 314-316). As such it is maintained that it would have been obvious to operate the system of Rafuse using predetermined ranges for the monitored temperature in the manner as claimed because it would provide the system a degree of hysteresis in order to achieve the target suction temperature without short cycling around a single setpoint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763